EXECUTION COPY

 

WAIVER AND AMENDMENT NO. 1

TO

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

This WAIVER AND AMENDMENT NO. 1 TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of February 26, 2016 (this “Amendment”), is by and among TUTOR PERINI
CORPORATION, a Massachusetts corporation (the “Borrower”), the Guarantors party
hereto, the Lenders party hereto and Bank of America, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) and L/C Issuer. Capitalized
terms which are used in this Amendment without definition and which are defined
in the Credit Agreement shall have the same meanings herein as in the Credit
Agreement.

R E C I T A L S:

WHEREAS, the Borrower, the Subsidiaries of the Borrower party thereto as
Guarantors (the “Guarantors”), the lenders party thereto from time to time (the
“Lenders”) and the Administrative Agent are parties to that certain Sixth
Amended and Restated Credit Agreement, dated as of June 5, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower has informed the Administrative Agent, the L/C Issuer and
the Lenders that Events of Default (the “Specified Defaults”) have occurred
pursuant to Section 8.01(b) of the Credit Agreement due to (i) the failure of
the Borrower to maintain the Consolidated Leverage Ratio required pursuant to
Section 7.11(a) of the Credit Agreement with respect to the fiscal quarter ended
December 31, 2015 and (ii) the failure of the Borrower to maintain the
Consolidated Fixed Charge Coverage Ratio required pursuant to Section 7.11(b) of
the Credit Agreement with respect to the fiscal quarter ended December 31, 2015;

WHEREAS, the Borrower, the Guarantors and the Administrative Agent are parties
to that certain Fifth Amended and Restated Security Agreement, dated as of June
5, 2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”);

WHEREAS, the Borrower has requested that the Administrative Agent, the L/C
Issuer and the Lenders waive the Specified Defaults and amend the Credit
Agreement and the Security Agreement in certain respects; and

WHEREAS, the Administrative Agent, the L/C Issuer and the Lenders are willing to
so waive the Specified Defaults and amend the Credit Agreement and the Security
Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and subject to the terms and conditions hereof,
the parties hereto agree as follows:

section 1. WAIVER.  Subject to the satisfaction of the conditions precedent set
forth in Section 4 hereof, the Administrative Agent, the L/C Issuer and the
Lenders hereby waive the Specified Defaults.



 

--------------------------------------------------------------------------------

 

section 2. AmendmentS to CREDIT AGREEMENT.  Subject to the satisfaction of the
conditions precedent set forth in Section 4 hereof, the Credit Agreement is
hereby amended as follows:

2.1 Section 1.01 of the Credit Agreement is hereby amended to insert the
following definitions therein in the proper alphabetical location:

“Amendment Fees and Expenses” means (i) fees, costs and expenses paid in cash
during the fiscal year ended December 31, 2016 in connection with the First
Amendment in an aggregate amount not to exceed $9,000,000 (as such amounts may
be amortized during subsequent periods in accordance with GAAP) and (ii) fees
paid to the Lenders on the Amendment Effective Date in an aggregate amount not
to exceed $3,700,000.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Compliance Date” means the date on which the Borrower shall have delivered a
Compliance Certificate pursuant to Section 6.02(b) with respect to the fiscal
year ended December 31, 2016 demonstrating compliance with Section 7.11 as of
end of such fiscal quarter.

“Consolidated Available Cash” means, as of any date of determination, the
aggregate amount of Unrestricted cash and Cash Equivalents held by the Loan
Parties as of such date (excluding any cash held by Joint Ventures or the Black
business unit). For purposes hereof, “Unrestricted” means, when referring to
cash and Cash Equivalents held by the Loan Parties, that such cash and Cash
Equivalents (i) do not appear or would not be required to appear as “restricted”
on the financial statements of the Loan Parties and (ii) are not subject to a
Lien in favor of any Person other than the Administrative Agent or any Lender
pursuant to the Loan Documents.

“Consolidated Liquidity” means, as of any date of determination, an amount equal
to the sum of (a) Consolidated Available Cash as of such date and (b) the
aggregate unused Revolving Credit Commitments as of such date.

“Cumulative Specified Cash Collections” means, with respect to any fiscal
quarter of the Borrower, the aggregate amount of Specified Cash Collections with
respect to the period from March 1, 2016 through the end of such fiscal quarter.





2

--------------------------------------------------------------------------------

 

 “EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.  

“First Amendment” means that certain Waiver and Amendment No. 1 to Sixth Amended
and Restated Credit Agreement, dated as of the First Amendment Date, among the
Company, the Guarantors, the Lenders party thereto, the L/C Issuer and the
Administrative Agent.

“First Amendment Date” means February 26, 2016.

“Specified Cash Collections” means the projected cash receipts of the Borrower
and its Subsidiaries set forth in the projection of major cash collections
delivered by the Borrower to the Administrative Agent in connection with the
First Amendment.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

2.2 Section 1.01 of the Credit Agreement is hereby amended to delete therefrom
each of the following definitions: “Material Real Estate Asset” and “Mt. Wayte
Realty”.

3

--------------------------------------------------------------------------------

 

The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement is
hereby amended to delete the table set forth therein and insert therefor the
following table:

Applicable Rate for Term Facility and Revolving Credit Facility

Pricing Tier

Consolidated Leverage

Ratio

 

Eurodollar Rate / Letter of Credit Fees (other than Performance Letters of
Credit)

Performance Letters of Credit

Base Rate

Commitment Fee

1

Less than 1.00 to 1.00

2.25%

1.125%

1.25%

0.20%

2

Less than 2.00 to 1.00 but greater than or equal to 1.00 to 1.00

2.50%

1.25%

1.50%

0.20%

3

Less than 3.00 to 1.00 but greater than or equal to 2.00 to 1.00

2.75%

1.375%

1.75%

0.25%

4

Less than 3.50 to 1.00 but greater than or equal to 3.00 to 1.00

3.00%

1.50%

2.00%

0.30%

5

Less than 4.00 to 1.00 but greater than or equal to 3.50 to 1.00

4.00%

2.00%

3.00%

0.35%

6

Greater than or equal to 4.00 to 1.00

5.00%

2.50%

4.00%

0.40%

 

Notwithstanding anything to the contrary set forth in the Credit Agreement, the
determination of the Applicable Rate for the period from the First Amendment
Date through and including the first Business Day immediately following the date
a Compliance Certificate is delivered pursuant to Section 6.02(b) of the Credit
Agreement for the period of four consecutive fiscal quarters ending March 31,
2016 shall be Pricing Tier 6.

2.4 The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended to (a) delete the word “and” appearing at the end of
clause (a)(iii) thereof and insert therefor a comma (“,”) and (b) insert at the
end of clause (a) thereof the following new clauses (v) and (vi):

, (v) non-cash losses incurred during the fiscal quarter ended September 30,
2015 in connection with construction of the Brightwater Conveyance System and
tunnel sections in Washington State in an aggregate amount not to exceed
$23,900,000 and (vi) Amendment Fees and Expenses for such period

2.5 The definition of “Consolidated Fixed Charges” in Section 1.01 of the Credit
Agreement is hereby amended to insert at the end of clause (a) thereof the
following phrase: “(excluding any Amendment Fees and Expenses)”.



4

--------------------------------------------------------------------------------

 

2.6 The definition of “Default Rate” in Section 1.01 of the Credit Agreement is
hereby amended to replace each occurrence of the figure “2%” with the following
figure: “4%”.

2.7 The definition of “Defaulting Lender” in Section 1.01 of the Credit
Agreement is hereby amended to (a) delete the word “or” appearing at the end of
clause (c)(i) thereof and (b) insert immediately following clause (c)(ii)
thereof the following new clause (iii): “or (iii) become the subject of a
Bail-in Action”.

2.8 The definition of “Excluded Property” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Excluded Property” means, with respect to any Loan Party, (a) unless requested
by the Administrative Agent or the Required Lenders (i) any owned or leased real
property which is located outside of the United States, (ii) any IP Rights for
which a perfected Lien thereon is not effected either by filing of a Uniform
Commercial Code financing statement or by appropriate evidence of such Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, (iii) any personal property (other than personal
property described in clause (a)(ii) above) for which the attachment or
perfection of a Lien thereon is not governed by the Uniform Commercial Code; (b)
the Equity Interests of any Joint Venture, to the extent a pledge thereof would
violate, or require the consent of any counterparty under, the relevant joint
venture or similar arrangements; (c) voting Equity Interests of a Foreign
Subsidiary in excess of 65% of the voting Equity Interests of such Foreign
Subsidiary; (d) any property which, subject to the terms of Section 7.09, is
subject to a Lien of the type described in Section 7.01(b),  Section 7.01(i) and
Section 7.01(p) pursuant to documents which prohibit such Loan Party from
granting any other Liens in such property; and (e) the property shown on
Schedule 1.01 subject to a Lien of the type described in Section 7.01(b) and
Section 7.01(p).

2.9 The definition of “Interest Payment Date” in Section 1.01 of the Credit
Agreement is hereby amended to delete therefrom the phrase “the last Business
Day of each March, June, September and December” and insert therefor the
following phrase: “(i) the last Business Day of (A) prior to the Compliance
Date, each calendar month and (B) from and after the Compliance Date, each
March, June, September and December and (ii)”.

2.10 The definition of “Maturity Date” in Section 1.01 of the Credit Agreement
is hereby amended to delete therefrom the date “June 5, 2019” and insert
therefor the following date: “May 1, 2018”.

2.11 The definition of “Restricted Subsidiary” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Restricted Subsidiary” means (a) any Insignificant Subsidiary and (b) CIS.



5

--------------------------------------------------------------------------------

 

2.12 Section 2.05(b)(ii) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(i) (A) If the Borrower or any Subsidiary Disposes of any property (other than
any Disposition of any property permitted by Section 7.05(a),  (c) or (d)) that
results in the realization by the Borrower or such Subsidiary of Net Cash
Proceeds, then the Borrower shall immediately upon receipt thereof by the
Borrower or such Subsidiary deliver to the Administrative Agent such Net Cash
Proceeds as a prepayment of the Loans to be applied in accordance with Section
2.05(b)(iii) below.

(B)For each fiscal quarter of the Borrower, commencing with the fiscal quarter
ending September 30, 2016, if, during the period from delivery of the Compliance
Certificate with respect to the preceding fiscal quarter (or, in the case of the
fiscal quarter ending September 30, 2016, from July 1, 2016) through the date of
delivery of the Compliance Certificate with respect to such fiscal quarter, the
Borrower and its Subsidiaries shall receive aggregate cash collections on the
Specified Cash Collections greater than 50% of the projected Specified Cash
Collections for such fiscal quarter, then the Borrower shall, within five (5)
Business Days of delivery of the Compliance Certificate with respect to such
fiscal quarter, pay to the Administrative Agent an amount equal to 25% of the
projected Specified Cash Collections for such fiscal quarter as a prepayment of
the Loans to be applied in accordance with Section 2.05(b)(iii) below.

2.13 Section 2.07(a) of the Credit Agreement is hereby amended to delete from
the table therein the following rows:

June 2018

$9,375,000

September 2018

$11,250,000

December 2018

$11,250,000

March 2019

$11,250,000

 

2.14 Section 2.14(a) of the Credit Agreement is hereby amended to (a) delete
from clause (x) thereof the phrase “prior to the Maturity Date for the Revolving
Credit Facility” and (b) insert at the end thereof the following sentence:
“Notwithstanding anything to the contrary in this



6

--------------------------------------------------------------------------------

 

Section 2.14, the Borrower shall not be permitted to request any Incremental
Revolving Commitment or Incremental Term Commitment at any time after the First
Amendment Date.”

2.15 Section 2.16(a)(iv) of the Credit Agreement is hereby amended to delete
therefrom the phrase “No reallocation” and insert therefor the following phrase
“Subject to Section 11.20, no reallocation”.

2.16 Section 4.02 of the Credit Agreement is hereby amended to (a) insert
immediately following clause (c) thereof the new following clause (d):

(d)After giving effect to such proposed Credit Extension and application of the
proceeds thereof, Consolidated Available Cash shall not exceed $30,000,000.

and (b) delete therefrom the phrase “Sections 4.02(a) and (b)” and insert
therefor the following phrase: “Sections 4.02(a),  (b) and (d)”.

2.17 Section 5.20 of the Credit Agreement is hereby amended to delete therefrom
the following sentence: “Except as otherwise disclosed on Schedule 5.20(a), no
Loan Party owns any Material Real Estate Asset.”

2.18 Section 6.01 of the Credit Agreement is hereby amended to (a) delete the
period (“.”) appearing at the end of clause (b) thereof and insert therefor the
following phrase: “; and” and (b) insert immediately following clause (b)
thereof the following new clause (c):

(c)as soon as available, but in any event within thirty days after the end of
each of the first two fiscal months of each fiscal quarter of the
Borrower (commencing with the fiscal month ending February 29, 2016), a balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal month,
and the related statements of income or operations and cash flows (with respect
to cash flows, commencing with the fiscal month ending April 30, 2016)  (in each
case, both for each business segment and on a consolidated basis) for such
fiscal month and for the portion of the Borrower’s fiscal quarter and fiscal
year then ended, setting forth in comparative form, as applicable under GAAP,
the figures for the corresponding fiscal month of the previous fiscal year and
the corresponding portion of the previous fiscal quarter and fiscal year, all in
reasonable detail and certified by the chief executive officer, chief financial
officer, chief operating officer, treasurer, chief accounting officer or
controller of the Borrower as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal quarterly
adjustments and year-end audit adjustments and the absence of footnotes.

2.19 Sections 6.02(f) and (g) of the Credit Agreement are hereby amended and
restated in their entirety as follows:

(f)as soon as available and, in any event, within 45 days after the end of each
calendar month, (i) a summary of all of the Borrower’s accounts receivable,
including the aging and reconciliation of such accounts receivable and an
indication



7

--------------------------------------------------------------------------------

 

of which such accounts arise under contracts in which performance is backed by a
bond, guaranty or other undertaking by a surety and (ii) a summary of all of the
Borrower’s accounts payable, including the aging of such accounts payable, in
each case, in form and scope reasonably satisfactory to the Administrative
Agent;

(g)as soon as available and, in any event, within 45 days after the end of each
calendar month, a monthly WIP report with respect to such month that has been
prepared in the Borrower’s ordinary course of business, in form and scope
reasonably acceptable to the Administrative Agent, containing the following
information: (i) each construction contract (other than construction contracts
that as of the end of the most recent fiscal year end of the Borrower, full
performance has been rendered and all payments due thereunder received) and data
regarding such contract’s status such as contract amount, projected cost, gross
profit, percentage complete, earned revenue, earned cost, and other balance
sheet, backlog, project to date, current year, current quarter, current month
information, as well as completion date, certified as to consistency, accuracy
and reasonableness of estimates by the treasurer or the chief accounting officer
of the Borrower, and (ii) all active Joint Ventures and partnerships (which, in
the case of any construction Joint Venture, need not be listed until after a
construction contract for such Joint Venture shall have been accepted) and
identifying of any increase in an interest in a Joint Venture or partnership;

2.20 Section 6.02 of the Credit Agreement is hereby amended to (a) delete the
word “and” appearing at the end of clause (j) thereof, (b) renumber clause (k)
thereof as clause (l) and (c) insert immediately following clause (j) the
following new clause (k):

(k)on or prior to the third Business Day of each calendar week until the
Compliance Date, (i) an updated thirteen (13) week cash flow forecast setting
forth all projected cash receipts and disbursements (by line item) of the
Borrower and its Subsidiaries (both for each business unit and on a consolidated
basis) on a weekly basis for the thirteen (13) week period commencing with the
following calendar week, (ii) a report setting forth actual cash receipts and
disbursements (by line item) of the Borrower and its Subsidiaries (both for each
business unit and on a consolidated basis) for the preceding calendar week,
together with a comparison of such amounts to the most recent cash flow forecast
delivered by the Borrower and a narrative explanation of any material variances
and (iii) a report setting forth (A) Consolidated Liquidity and Consolidated
Available Cash as of the end of the preceding calendar week and (B) cash
collections received on Specified Cash Collections during the preceding calendar
week and the current fiscal quarter (with a comparison to Specified Cash
Collections projected for such calendar quarter), in each case, in form and
scope reasonably satisfactory to the Administrative Agent; and

2.21 Section 6.10(b) of the Credit Agreement is hereby amended and restated as
follows:

(b)If requested by the Administrative Agent in its sole discretion, permit the
Administrative Agent, and its representatives, upon reasonable advance



8

--------------------------------------------------------------------------------

 

notice to the Borrower, to conduct audits or appraisals of the Collateral;
provided, that, unless an Event of Default has occurred and is continuing, no
more than one audit and one appraisal per calendar year shall be at the expense
of the Borrower.

2.22 Section 6.14 of the Credit Agreement is hereby amended and restated as
follows:

6.14Pledged Property.  (a) Other than Excluded Property, cause (or, in the case
of leased real property, use commercially reasonable efforts to cause) all real
and personal property at any time owned by each Loan Party to be subject at all
times to first priority, perfected and, in the case of any such real property,
title insured Liens in favor of the Administrative Agent to secure the
Obligations pursuant to the terms and conditions of the Collateral Documents,
subject in any case to Permitted Liens, and deliver such other documentation as
the Administrative Agent may reasonably request in connection with the
foregoing, including, without limitation, appropriate Uniform Commercial Code
financing statements, certificates of title, security agreements, mortgages,
real estate title insurance policies, surveys, environmental reports, standard
“life of loan” flood hazard determinations, certified resolutions and other
organizational and authorizing documents of such Person, favorable opinions of
counsel to such Person (which shall cover, among other things, the
enforceability of the mortgages), and (b) use commercially reasonable efforts to
deliver landlord’s waivers and collateral access agreements for any Material
Leased Premises, all, in the case of either clause (a) or (b), in form, content
and scope reasonably satisfactory to the Administrative Agent and, in the case
of both clause (a) or (b), within 90 days (or, in the case of any mortgage on
any real property and any documentation related thereto, 180 days) after request
by the Administrative Agent (or such later date as the Administrative Agent
shall agree).

2.23 Article VI of the Credit Agreement is hereby amended to insert at the end
thereof the following new Section 6.15:

6.15Access and Cooperation. (a) Promptly provide the Administrative Agent and
its professionals and advisors (i) access to the property and business
locations, books and records and management the Borrower and its Subsidiaries
and (ii) such information as the Administrative Agent or its professionals and
advisors shall reasonably request.

(b)Cooperate fully with the Administrative Agent and its professionals and
advisors and provide assistance with any and all diligence the Administrative
Agent or its professionals and advisors may reasonably require.

(c)On a weekly basis until the Compliance Date, upon the request of the
Administrative Agent, cause the senior management of the Borrower to hold a
conference call with the Administrative Agent and its professionals and advisors
regarding the weekly cash flow forecast and the related variance report.



9

--------------------------------------------------------------------------------

 

2.24 Section 7.01(g) of the Credit Agreement is hereby amended and restated as
follows:

(g)(i) Liens, encumbrances and other matters reasonably acceptable to the
Administrative Agent disclosed on the title policies delivered to the
Administrative Agent pursuant to Section 6.14; and (ii) encumbrances consisting
of easements, rights of way, zoning restrictions, restrictions on the use of
real estate, minor defects or irregularities of title and similar encumbrances
affecting real property which are not substantial in amount, and which do not in
any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;

2.25 Section 7.02(d)(iv) of the Credit Agreement is hereby amended to delete
therefrom the figure “$15,000,000” and insert therefor the following figure:
“$50,000,000”.

2.26 Section 7.02(i)(i) of the Credit Agreement is hereby amended to delete
therefrom the figure “$15,000,000” and insert therefor the following figure:
“$50,000,000”.

2.27 Section 7.03(p) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(p)[Reserved]; and

2.28 Section 7.09 of the Credit Agreement is hereby amended to delete therefrom
the phrase “Mt. Wayte Realty and”.

2.29 Section 7.11(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(a)Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower set forth below to be greater than
the ratio set forth below opposite such period:

Four Fiscal Quarters Ending

Maximum Consolidated Leverage Ratio

March 31, 2016

4.25 to 1.00

June 30, 2016 through September 30, 2016

4.00 to 1.00

December 31, 2016 through March 31, 2017

3.25 to 1.00

June 30, 2017 through March 31, 2018

3.00 to 1.00

 

2.30 Section 7.11 of the Credit Agreement is hereby amended to insert at the end
thereof the following new clauses (c),  (d) and (e):

(c)Consolidated Liquidity.  Permit Consolidated Liquidity as of the last
Business Day of any calendar week to be less than $40,000,000.



10

--------------------------------------------------------------------------------

 

(d)Specified Cash Collections.  With respect to any fiscal quarter of the
Borrower, commencing with the fiscal quarter ending March 31, 2016, permit the
aggregate cumulative cash collections received by the Borrower and its
Subsidiaries on the Specified Cash Collections during the period from March 1,
2016 through the date of delivery of the Compliance Certificate with respect to
such fiscal quarter in accordance with Section 6.02(b) to be less than 80% of
the Cumulative Specified Cash Collections with respect to such fiscal quarter.

(e)Consolidated Available Cash.  At any time any Revolving Credit Loans or Swing
Line Loans are outstanding, permit Consolidated Available Cash to exceed
$30,000,000 for any period of five (5) consecutive Business Days.

2.31 Section 7.17 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

7.17Permitted Accounts.  Maintain any deposit, checking, operating, investment
or other bank accounts other than (a) the deposit, checking, operating,
investment and other bank accounts listed on Schedule 5.22, (b) (i) payroll
accounts and (ii) petty cash accounts opened in the ordinary course of business
with balances not to exceed $100,000 for each such account and (c) all other
deposit, checking, operating, investment and other bank accounts established
after the Amendment Effective Date; provided, that, within one hundred twenty
(120) days of the First Amendment Date (or such later date as the Administrative
Agent shall agree) (in the case of any account existing as of the First
Amendment Date) or within sixty (60) days of the opening of such account (or
such later date as the Administrative Agent shall agree) and prior to the
deposit of any funds therein in excess of $10,000 (in the case of any account
opened after the First Amendment Date) (or such later date as the Administrative
Agent shall agree) and at all times thereafter, each Loan Party shall cause each
account of the Loan Parties described in the foregoing clauses (a) and (c) to be
subject to a Control Agreement in form and substance reasonably acceptable to
the Administrative Agent.

2.32 Section 8.01(b) of the Credit Agreement is hereby amended to delete
therefrom the phrase “or 6.14” and insert therefor the following phrase: “6.14
or 6.15”.

2.33 Section 11.04(e) of the Credit Agreement is hereby amended to delete
therefrom the phrase “ten Business Days” and insert therefor the following
phrase: “five Business Days”.

2.34 Article XI of the Credit Agreement is hereby amended to insert at the
thereof the following new Section 11.20:

11.20Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be



11

--------------------------------------------------------------------------------

 

subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability  in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

2.35 Schedule 1.01 to the Credit Agreement is hereby deleted and replaced with
Exhibit B.

2.36 Exhibit D to the Credit Agreement is hereby deleted and replaced with
Exhibit C hereto.

2.37 From and after the Effective Date until the Compliance Date,
notwithstanding anything to the contrary set forth in the Credit Agreement, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans.



12

--------------------------------------------------------------------------------

 

section 3. SECURITY AGREEMENT AMENDMENT.  Subject to the satisfaction of the
conditions precedent set forth in Section 4 hereof, the Security Agreement is
hereby amended as follows:

3.1 Section 1 of the Security Agreement is hereby amended to delete therefrom
the following sentence: “Notwithstanding the foregoing, the Collateral shall not
include any equity interests held by Pledgor in any Subsidiary or Joint Venture
of Pledgor.”

3.2 Section 8 of the Security Agreement is hereby amended to insert at the end
thereof the following new clause (m):

(m)With respect to the grants of security interests hereunder, each Pledgor
hereby authorizes the Administrative Agent to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral (and hereby ratifies the filing of all financing statements
previously filed by the Administrative Agent relative to the Collateral); and to
make all relevant filings with the United States Patent and Trademark Office and
the United States Copyright Office. Each Pledgor hereby authorizes the
Administrative Agent to file financing statements (and hereby ratifies the
filing of all financing statements previously filed by the Administrative Agent)
describing as the collateral covered thereby “all assets”, “all of the debtor’s
personal property or assets” or words to that effect, notwithstanding that such
wording may be broader in scope than the Collateral described in this Agreement.

section 4. CONDITIONS.  This Amendment shall become effective as of the date
hereof (the “Effective Date”) upon:

(a) receipt by the Administrative Agent of duly executed counterparts to this
Amendment from the Borrower, the Guarantors, the Administrative Agent, the L/C
Issuer and the Required Lenders; 

(b)(i) a consent fee shall have been received by the Administrative Agent for
the account of each Lender executing this Amendment by 5:00 p.m. (Los Angeles,
California time) on February 29, 2016 equal to (A) 1.00% multiplied by (B) the
sum of such Lender’s Revolving Credit Commitment and the Outstanding Amount of
such Lender’s Term Loans, in each case as determined immediately prior to the
effective date of this Amendment and (ii) all other fees and expenses payable to
the Administrative Agent and the Lenders shall have been paid in full; and

(c)receipt by the Administrative Agent of each of the documents and certificates
set forth on Exhibit A hereto, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

section 5. REPRESENTATION AND WARRANTIES; COVENANTS.

5.1 Enforceability.  Each Loan Party hereby represents and warrants that each of
this Amendment and the Credit Agreement and the Security Agreement as amended
hereby is the legal,



13

--------------------------------------------------------------------------------

 

valid and binding obligation of such Loan Party and is enforceable against such
Loan Party in accordance with its terms.

5.2 Authorization; No Conflicts.  Each Loan Party hereby represents and warrants
that its execution and delivery of this Amendment and performance of this
Amendment and the Credit Agreement and the Security Agreement as amended hereby
(i) have been duly authorized by all necessary corporate or other organizational
action on the part of such Loan Party and are within such Loan Party’s power and
authority, (ii) do not (A) contravene the terms of such Loan Party’s
Organization Documents, (B) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Loan Party is a party
or affecting such Loan Party or the properties of such Loan Party or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Loan Party or its property is
subject; or (c) violate any Law.

5.3 No Default; Representations and Warranties in Loan Documents.  Each Loan
Party hereby represents and warrants that, after giving effect to Sections 1,  2
and 3 hereof, (i) no Default has occurred and is continuing and (ii) all of the
representations and warranties of such Loan Party contained in each Loan
Document to which it is a party are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
5.3, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Credit Agreement.  The financial forecast of the Borrower and its
Subsidiaries delivered to the Administrative Agent in connection with this
Amendment were prepared in good faith based on assumptions believed to be
reasonable at the time. 

5.4 Real Property.  Set forth on Schedule I hereto is a list of all real
property located in the United States that is owned or leased by the Loan
Parties as of the Effective Date. 

5.5 Joinder.  On or prior to the date thirty (30) days after the date hereof (or
such later date as the Administrative Agent shall agree), the Borrower shall
cause Mt. Wayte Realty, LLC, a Massachusetts limited liability company, to
become a Guarantor and comply with Sections 6.12(b) and (c) of the Credit
Agreement in connection therewith.

section 6. RATIFICATION AND RELEASE.

6.1 Ratification.  Each Loan Party hereby (a) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, and each grant of
security interests and liens in favor of the Administrative Agent, the L/C
Issuer or the Lenders, as the case may be, under each Loan Document to which it
is a party, (b) agrees and acknowledges that the liens in favor of the
Administrative Agent, the L/C Issuer or the Lenders under each Loan Document to
which it is a party constitute valid, binding, enforceable and perfected first
priority liens and security interests and are not subject to avoidance,
disallowance or subordination pursuant to any requirement of Law, (c) agrees and
acknowledges the Obligations constitute legal, valid and binding obligations of
the Loan Parties and that (x) no offsets, defenses or counterclaims to the
Obligations or any



14

--------------------------------------------------------------------------------

 

other causes of action with respect to the Obligations or the Loan Documents
exist and (y) no portion of the Obligations is subject to avoidance,
disallowance, reduction or subordination pursuant to any requirement of Law, (d)
acknowledges and agrees that as of February 25, 2016, (i) the Outstanding Amount
of the Revolving Credit Loans was $229,000,000.00, (ii) the Outstanding Amount
of the Swing Line Loans was $0, (iii) the Outstanding Amount of the L/C
Obligations was $150,000.00 and (iv) the Outstanding Amount of the Term Loans
was $223,750,000.00, (e) agrees that such ratification and reaffirmation is not
a condition to the continued effectiveness of the Loan Documents, and (f) agrees
that neither such ratification and reaffirmation, nor the Administrative
Agent’s, the L/C Issuer’s nor any Lender’s solicitation of such ratification and
reaffirmation, constitutes a course of dealing giving rise to any obligation or
condition requiring a similar or any other ratification or reaffirmation from
each party to the Credit Agreement with respect to any subsequent modifications,
consent or waiver with respect to the Credit Agreement or other Loan
Documents.  This Amendment shall constitute a “Loan Document” for purposes of
the Credit Agreement.

6.2 Release; Covenant Not to Sue; Acknowledgement.  (a)  Each Loan Party hereby
absolutely and unconditionally releases and forever discharges the
Administrative Agent, the L/C Issuer, the Swing Line Lender, each Lender and
each of their respective Related Parties (each a “Released Party”) from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which any Loan Party has had, now has or has made
claim to have against any such Person for or by reason of any act, omission,
matter, cause or thing whatsoever arising from the beginning of time to and
including the Effective Date arising out of or in connection with the
Obligations, the Credit Agreement, this Amendment or any other Loan Document
and/or the transactions contemplated hereby or thereby, whether such claims,
demands and causes of action are matured or unmatured or known or unknown.  It
is the intention of each Loan Party in providing this release that the same
shall be effective as a bar to each and every claim, demand and cause of action
specified.  Each Loan Party acknowledges that it may hereafter discover facts
different from or in addition to those now known or believed to be true with
respect to such claims, demands, or causes of action and agrees that this
instrument shall be and remain effective in all respects notwithstanding any
such differences or additional facts.  Each Loan Party understands, acknowledges
and agrees that the release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

(b)Each Loan Party, on behalf of itself and its successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any claim released, remised and discharged by any
Loan Party pursuant to the above release.  If any Loan Party or any of their
successors, assigns or other legal representatives violates the foregoing
covenant, each Loan Party, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all reasonable
attorneys’ fees and costs incurred by such Released Party as a result of such
violation.

 

(c)Each Loan Party represents and warrants that, to its knowledge, there are no
liabilities, claims, suits, debts, liens, losses, causes of action, demands,
rights, damages or costs,



15

--------------------------------------------------------------------------------

 

or expenses of any kind, character or nature whatsoever, known or unknown, fixed
or contingent, which any Loan Party may have or claim to have against any
Released Party arising with respect to the Obligations, the Credit Agreement,
this Amendment or any other Loan Document and/or the transactions contemplated
hereby or thereby.

 

(d)Notwithstanding anything to the contrary in this Section 6.2 and otherwise in
this Amendment, the parties acknowledge and expressly agree that the release,
covenant not to sue, and other related promises set forth in this Section 6.2 do
not extend to and are specifically excluded from the lawsuit filed by the
Borrower, entitled Tutor Perini Corporation v. Banc of America Securities LLC,
now known as Merrill Lynch, Pierce, Fenner & Smith Inc., successor by merger,
and  Bank of America, N.A., filed in the United States District Court, in the
State of Massachusetts, Civil Action No. 11-10895-NMG (the “ARS
Litigation”).  For avoidance of doubt, the provisions in this Section 6.2 and
otherwise in this Amendment do not affect the rights of the Borrower to continue
to pursue the ARS Litigation in its sole discretion and to receive and retain
the proceeds from any settlement or judgment that may result from the ARS
Litigation.

(e)Each of the Loan Parties has been advised by counsel with respect to the
release contained in this Section 6.2.  Upon advice of such counsel, each of the
Loan Parties hereby waives and relinquishes all of the rights and benefits each
Loan Party has, or may have, with respect to the claims released under Section
1542 of the California Civil Code or any other similar statute.  Section 1542
states as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

section 7. MISCELLANEOUS.

7.1 Effect.  

(a) Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
shall mean and be a reference to the Credit Agreement as modified hereby and
each reference in the other Loan Documents to the Credit Agreement,
“thereunder,” “thereof,” or words of like import shall mean and be a reference
to the Credit Agreement as modified hereby. 

(b) Upon the effectiveness of this Amendment, each reference in the Security
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
shall mean and be a reference to the Security Agreement as modified hereby and
each reference in the other Loan Documents to the Security Agreement,
“thereunder,” “thereof,” or words of like import shall mean and be a reference
to the Security Agreement as modified hereby. 

(c) Except as specifically set forth in this Amendment, the execution, delivery
and effectiveness of this Amendment shall not (i) limit, impair, constitute an
amendment, forbearance or waiver by, or otherwise affect any right, power or
remedy of, the Administrative



16

--------------------------------------------------------------------------------

 

Agent, the L/C Issuer or any Lender under the Credit Agreement, the Security
Agreement or any other Loan Document or waive, affect or diminish any right of
the Administrative Agent, the L/C Issuer or any Lender to demand strict
compliance and performance therewith, (ii) constitute a waiver of, or
forbearance with respect to, any Default, whether known or unknown or (iii)
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement, the
Security Agreement or in any of the other Loan Documents, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.

7.2 Severability.  If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 

7.3 Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which taken together
shall be one and the same instrument.  This Amendment may also be executed by
facsimile or electronic transmission and each facsimile or electronic
transmission signature hereto shall be deemed for all purposes to be an original
signatory page.

7.4 GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF
MASSACHUSETTS.

7.5 Section Titles.  The Section titles contained in this Amendment are and
shall be without substance, meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.

7.6 Reimbursement of Administrative Agent’s Expenses.   Without limiting any of
the Borrower’s obligations under Section 11.04(a) of the Credit Agreement, the
Borrower shall reimburse the Administrative Agent for all out-of-pocket costs
and expenses incurred by it or any of its Related Parties in connection with the
preparation, negotiation and execution of this Amendment or any document,
instrument, agreement delivered pursuant to this Amendment and all other costs
and expenses of the Administrative Agent described in Section 11.04(a) of the
Credit Agreement. 

The Borrower acknowledges that it is obligated pursuant to Section 11.04(a) of
the Credit Agreement to reimburse the Administrative Agent, not later than five
Business Days after demand therefor, for all out-of-pocket expenses incurred by
the Administrative Agent from time to time in connection with ongoing monitoring
of the Loan Parties and their operations, including any financial advisor
engaged by the Administrative Agent or its counsel.



17

--------------------------------------------------------------------------------

 

7.7 Entire Agreement.  This Amendment contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings or agreements.

7.8 FATCA.  For purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of this Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

 

[Signature Pages Follow]

 

18

--------------------------------------------------------------------------------

 

 

WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned of this Amendment as of the date first written above.

BORROWER:

 

TUTOR PERINI CORPORATION,

a Massachusetts corporation

 

By:/s/ John D. Barrett 

Name:John D. Barrett

Title:Executive Vice President,

Corporate Secretary and Treasurer




 

   



Signature Page to
Waiver and Amendment No. 1 to
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

AIRTECH SYSTEMS INC.,

  a Delaware corporation

ANDERSON COMPANIES, INC.,

a Delaware corporation

BECHO, INC.,

a Utah corporation

BRICE BUILDING COMPANY, LLC,

a Delaware limited liability company

DANIEL J. KEATING CONSTRUCTION COMPANY, LLC,  

  a Delaware limited liability company

FIVE STAR ELECTRIC CORP.,

a New York corporation

GREENSTAR SERVICES CORPORATION,

a Delaware corporation

HARRELL CONTRACTING GROUP, LLC,

a Mississippi limited liability company

INTERNATIONAL CONSTRUCTION MANAGEMENT SERVICES, INC.,  

a Delaware corporation

KEATING PROJECT DEVELOPMENT, INC.,

a Pennsylvania corporation

LUNDA CONSTRUCTION COMPANY,

a Wisconsin corporation

NAGELBUSH MECHANICAL, INC.,

a Florida corporation

PERCON CONSTRUCTORS, INC.,

a Delaware corporation

R. E. DAILEY AND CO.,

a Michigan corporation

RA PROPERTIES, LLC,

a Mississippi limited liability company

RUDOLPH AND SLETTEN, INC.,

a California corporation

TUTOR PERINI BUILDING CORP.,

an Arizona corporation

WDF/NAGELBUSH HOLDING CORP.,

a Delaware corporation

 

By:/s/ William B. Sparks

Name:William B. Sparks

Title:Secretary and Treasurer





Signature Page to
Waiver and Amendment No. 1 to
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

BLACK CONSTRUCTION INVESTMENTS, INC.,

a Nevada corporation

BOW EQUIPMENT LEASING COMPANY, INC.,

a New Hampshire corporation

CHERRY HILL CONSTRUCTION, INC.,

a Maryland corporation

DESERT MECHANICAL, INC.,

a Nevada corporation

E. E. BLACK, LIMITED,

a Hawaii corporation

FEDERATED FIRE PROTECTION SYSTEMS CORP.,

a New York corporation

G. W. MURPHY CONSTRUCTION COMPANY, INC.,  

a Hawaii corporation

JOHNSON WESTERN CONSTRUCTORS, INC.,

a California corporation

JOHNSON WESTERN GUNITE COMPANY,

a California corporation

ROY ANDERSON CORP,

a Mississippi corporation

SUPERIOR GUNITE,

a California corporation

SUPERIOR GUNITE LLC,

a Delaware limited liability company

TUTOR HOLDINGS, LLC,

a Delaware limited liability company

TUTOR MICRONESIA CONSTRUCTION, LLC,

a Delaware limited liability company

TUTOR PACIFIC CONSTRUCTION, LLC,

  a Delaware limited liability company

TUTOR PACIFIC, INC.,

a Hawaii corporation

VALLEY CONCRETE & FRAMING, INC.,

a California corporation

 

By:/s/ William B. Sparks

Name:William B. Sparks

Title:Vice President, Secretary and Treasurer





Signature Page to
Waiver and Amendment No. 1 to
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

FISK ACQUISITION, INC.,

a Delaware corporation

TUTOR PERINI MERGER COMPANY,

a Delaware corporation

 

By:/s/ William B. Sparks

Name:William B. Sparks

Title:Executive Vice President,

Secretary and Treasurer

 

FISK ELECTRIC COMPANY,

a Texas corporation

FISK INTERNATIONAL, LTD.,

a Delaware corporation

 

By:/s/ William B. Sparks

Name:William B. Sparks

Title:Senior Vice President,

Secretary and Treasurer

 

PERINI MANAGEMENT SERVICES, INC.,

a Massachusetts corporation

 

By:/s/ William B. Sparks

Name:William B. Sparks

Title:Corporate Secretary and Treasurer

 

TPC AGGREGATES, LLC,

a Nevada limited liability company

 

By:/s/ William B. Sparks

Name:William B. Sparks

Title:Vice President, Chief Financial Officer

and Assistant Secretary

 

TUTOR-SALIBA CORPORATION,

a California corporation

TUTOR-SALIBA LLC,

 

By:/s/ William B. Sparks

Name:William B. Sparks

Title:Senior Vice President, Chief Financial

Officer, Treasurer and Secretary





Signature Page to
Waiver and Amendment No. 1 to
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

FRONTIER-KEMPER CONSTRUCTORS, INC.,

an Indiana corporation

 

By:/s/ William B. Sparks

Name:William B. Sparks

Title:Vice-President and Secretary-Treasurer

 

 

JAMES A. CUMMINGS, INC.,

a Florida corporation

 

By:/s/ William B. Sparks

Name:William B. Sparks

Title:Vice President and Treasurer

 

 

FK MANAGEMENT SERVICES, INC.,

an Indiana corporation

FKC, LLC,

an Indiana limited liability company

 

By:/s/ W. David Rogstad

Name:W. David Rogstad

Title:President and Chief Executive Officer

 

 

WDF INC.,

a New York corporation

 

By:/s/ Lawrence Roman

Name:Lawrence Roman

Title:President and Chief Executive Officer




Signature Page to
Waiver and Amendment No. 1 to
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By:

/s/ Carol Clements

 

Name: Carol M. Clements

 

Title: Senior Vice President

 





Signature Page to
Waiver and Amendment No. 1 to
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 



BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

 

 

By:

/s/ Carol M. Clements

 

Name: Carol M. Clements

 

Title: Senior Vice President

 

Signature Page to
Waiver and Amendment No. 1 to
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

SUNTRUST BANK

as a Lender

 

 

By:

/s/ Min Park

 

Name: Min Park

 

Title: Vice President

 





Signature Page to
Waiver and Amendment No. 1 to
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 



COMPASS BANK

as a Lender

 

 

By:

/s/ James Ligman

 

Name: James Ligman

 

Title: SVP

 

 

 





Signature Page to
Waiver and Amendment No. 1 to
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 



Santander Bank, N.A.

as a Lender

 

 

By:

/s/ Paul Black

 

Name: Paul Black

 

Title: Senior Vice President

 





Signature Page to
Waiver and Amendment No. 1 to
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 



U.S. Bank National Association

as a Lender

 

 

By:

/s/ Jeff Benedix

 

Name: Jeff Benedix 

 

Title: Vice President

 





Signature Page to
Waiver and Amendment No. 1 to
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 



Comerica Bank

as a Lender

 

 

By:

/s/ Eric Choudhury

 

Name: Eric Choudhury

 

Title: Vice President

 





Signature Page to
Waiver and Amendment No. 1 to
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 



KEYBANK NATIONAL ASSOCIATION

as a Lender

 

 

By:

/s/ Geoff Smith

 

Name: Geoff Smith

 

Title: Senior Vice President

 





Signature Page to
Waiver and Amendment No. 1 to
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 



Fifth Third Bank

as a Lender

 

 

By:

/s/ Aimee Nelson

 

Name: Aimee Nelson

 

Title: Vice President

 





Signature Page to
Waiver and Amendment No. 1 to
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 



MUFG Union Bank, N.A. f/k/a Union Bank, N.A. as a Lender

 

 

By:

/s/ Lauren Hom

 

Name: Lauren Hom

 

Title: Director

 





Signature Page to
Waiver and Amendment No. 1 to
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 



GOLDMAN SACHS BANK USA

as a Lender

 

 

By:

/s/ Jerry Li

 

Name: Jerry Li

 

Title: Authorized Signatory

 





Signature Page to
Waiver and Amendment No. 1 to
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 



Citizens Bank, N.A.

as a Lender

 

 

By:

/s André A. Nazareth

 

Name: André A. Nazareth

 

Title: Senior Vice President

 





Signature Page to
Waiver and Amendment No. 1 to
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 



FIRST HAWAIIAN BANK

as a Lender

 

 

By:

/s/ Darlene Blakeney

 

Name: Darlene Blakeney

 

Title: Vice President

 





Signature Page to
Waiver and Amendment No. 1 to
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 



MANUFACTURERS BANK,

as a Lender

 

 

By:

/s/ Sandy Lee

 

Name: Sandy Lee

 

Title: Vice President

 





Signature Page to
Waiver and Amendment No. 1 to
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 



Branch Banking & Trust Company

as a Lender

 

 

By:

/s/ Kelley Rumps

 

Name: Kelley Rumps

 

Title: Senior Vice President

 





Signature Page to
Waiver and Amendment No. 1 to
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 



AMERICAN SAVINGS BANK, F.S.B.,

as a Lender

 

 

By:

/s/ Rian DuBach

 

Name: Rian DuBach

 

Title: First Vice President

 

 

Signature Page to
Waiver and Amendment No. 1 to
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT A


List of Closing Documents

 

1.Waiver and Amendment No. 1

2.Officer’s Certificate of Borrower

a.Certified Articles of Incorporation of Borrower

b.Bylaws of Borrower

c.Borrower Board Resolutions

d.Incumbency of Borrower

e.Guarantor Board Resolutions

3.Good Standing Certificate of Borrower

4.Opinion of Counsel to Borrower

5.Perfection Certificate

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B


Amended Schedule 1.01

 

Excluded Property

 

1.  Warehouse/Office Harmon Industrial Park, Barrigada, Mariana Islands, Guam
96921

2.  2000 Boeing 737 700 S/N 30772 owned by Tutor-Saliba Corporation

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C


Amended Exhibit D

 

See attached.

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: ________, ___

          

To:Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Sixth Amended and Restated Credit Agreement
dated as of June 5, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”), among Tutor
Perini Corporation, a Massachusetts corporation (the “Borrower”), certain
Subsidiaries of the Borrower, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.  Each capitalized term used herein but not otherwise defined herein
shall have the meaning ascribed thereto in the Agreement.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of the Borrower, and that, as such, he/she is authorized to
execute and deliver this Compliance Certificate to the Administrative Agent on
the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.Attached hereto are the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as of
the above date (the “Subject Period”), together with the report and opinion of
an independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.Attached hereto are the unaudited financial statements required by Section
6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as of the
above date the (“Subject Period”).  Such financial statements fairly present the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year‑end audit adjustments and the absence of footnotes.

 

2.The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

 

3.A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

--or--





D-1

Form of Compliance Certificate

 

 

--------------------------------------------------------------------------------

 

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.The representations and warranties of the Borrower contained in Article V of
the Agreement, and any representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except (i) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
(ii) for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered, and (iii) as otherwise described on Schedule II attached hereto.

 

5.The financial covenant analyses and information set forth on Schedule I
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

 

6. [Accompanying this Compliance Certificate are updates to Schedules 5.13,
 5.17,  5.20(a),  5.20(b) and 5.20(c).]

--or--

[There are no required updates to Schedules 5.13,  5.17,  5.20(a),  5.20(b) and
5.20(c) at this time.]

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of _________________, _____.

TUTOR PERINI CORPORATION

By: 

Name: 

Title: 

 

D-2

Form of Compliance Certificate

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

to the Compliance Certificate
($ in 000’s)

 

I.Section 7.11(a) – Consolidated Leverage Ratio.

 

A.Consolidated Funded Indebtedness at Financial Statement Date [Sum
of following (i) – (vii)]
$

 

(i)



obligations for borrowed money, and all obligations
evidenced by bonds (other than surety bonds),
debentures, notes, loan agreements or other similar
instruments$

 

(ii)



purchase money Indebtedness$

 

(iii)



all obligations arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank
guaranties, and similar instruments (but excluding
Performance Letters of Credit)$

 

(iv)



all obligations in respect of the deferred purchase
price of property or services (other than accounts payable in

the ordinary course of business) $

 

(v)



all Attributable Indebtedness$

 

(vi)



all Guarantees with respect to Indebtedness of the
types specified in (i) through (v) above of another
Person $

 

(vii)



all recourse Indebtedness of the types referred to
above of any Joint Venture (except
joint ventures that are LLCs or corporations) in which
Borrower or a Subsidiary is a general partner or
joint venturer $

 

B.Consolidated EBITDA for four quarters ending at Financial Statement Date
[Sum of Lines (i) - (ix) minus Line (x)]$

 

(i)Consolidated Net Income$______

 

(ii)Consolidated Interest Charges$______

 

(iii)Provision for Income Taxes$______

 

(iv)Depreciation expenses$______

 

(v)Amortization expenses$______





D-3

Form of Compliance Certificate

 

 

--------------------------------------------------------------------------------

 

 

 

(vi)Stock-based compensation expenses $

 

(vii)Non-cash losses incurred during fiscal quarter

ended 9/30/15 from construction of

Brightwater Conveyance System and tunnel

sections of Washington State (not to

exceed $23,900,000)$

 

(viii)Amendment Fees and Expenses(Sum of Lines

(1) and (2) below)$

 

(1)   Fees, costs and expenses paid

in cash during the fiscal year

ended 12/31/16 in connection with

the First Amendment (not to exceed

$9,000,000)$

 

(2)   Fees paid to the Lenders on the

Amendment Effective Date (not to

exceed $3,700,000)$

 

 

(ix)Total non-cash goodwill and intangible asset

impairment charges$_____

 

(x)minus non-cash gains (other than accrual of revenue

in ordinary course)$_____

 

C.Consolidated Leverage Ratio [(Line I.A  Consolidated EBITDA

as calculated under the above B)] _____ to 1


Maximum permitted



Four Fiscal Quarters Ending

Maximum Consolidated Leverage Ratio

March 31, 2016

4.25 to 1.00

June 30, 2016 through September 30, 2016

4.00 to 1.00

December 31, 2016 through March 31, 2017

3.25 to 1.00

June 30, 2017 through March 31, 2018

3.00 to 1.00

 

II.Section 7.11(b) – Consolidated Fixed Charge Coverage Ratio.

 

A.Consolidated Adjusted EBITDA for Subject Period
[Line (i)  minus sum of Lines (ii), (iii) and (iv)] $

 

(i)



Consolidated EBITDA (From Line  I.B)$

 



D-4

Form of Compliance Certificate

 

 

--------------------------------------------------------------------------------

 

 

(ii)



Consolidated Maintenance Capital Expenditure
for Subject Period paid in cash$

 

(iii)



Restricted Payments during Subject Period
paid in cash (other than pursuant to 7.06(a) and (b))$

 

(iv)



Income Taxes paid in cash$

 

B.Consolidated Fixed Charges [sum of Lines (i) and (ii) below]$

 

(i)Cash portion of Consolidated Interest Charges

during Subject Period (excluding any

Amendment Fees and Expenses)$

 

(ii)Consolidated Scheduled Funded Debt Payments

during Subject Period$

 

C.Consolidated Fixed Charge Coverage Ratio [(Line II.A.  
Line II.B)]
_____ to 1

 

Minimum required1.25 to 1

 

III.Section 7.11(c) – Consolidated Liquidity Minimum Requirement

 

A.Consolidated Available Cash as of end of last full week

of Subject Period$

 

B.Aggregate unused Revolving Credit Commitments as of end

of last full week of Subject Period$

 

C.Consolidated Liquidity [(Line III.A. + Line III.B)]$

 

Minimum required$40,000,000

 

IV.Section 7.11(d) – Specified Cash Collections Minimum Requirement

 

A.Aggregate cumulative cash collections received on

Specified Cash Collections from

March 1, 2016 through date hereof$

 

B.Cumulative Specified Cash Collections for Subject Period $

 

C.Specified Cash Collections Percentage

[(Line IV.A  Line IV.B)]    %

 

Minimum required80%

 

V.Section 7.11(e) –Consolidated Available Cash

 

A.Consolidated Available Cash (From Line III.A)$





D-5

Form of Compliance Certificate

 

 

--------------------------------------------------------------------------------

 

 

 

Maximum Permitted$30,000,000

 

VI.Section 2.05(b)(ii)(B) – Mandatory Payment

 

A.Aggregate cash collections received on

Specified Cash Collections during period from

[July 1, 2016] [the preceding Compliance

Certificate] through the date hereof$

 

B.Projected Specified Cash Collections for the Subject Period $

 

C.Percentage of projected Specified Cash Collections received

(Line VI.A  Line VI.B)    %

 

D.Amount of prepayment due with respect to

the Subject Period (If Line VI.C > 50%, then

prepayment is required in amount equal to

25% of Line VI.B)$

 





D-6

Form of Compliance Certificate

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE II

 

 

 

D-7

Form of Compliance Certificate

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I


Real Property

 

See attached.





I-1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

LOCATIONS OF OWNED AND LEASED PROPERTY

 

Business Unit

Street Address

City

State

Zip Code

Owned/ Leased

Anderson Companies, Inc.

1899 Beach Blvd

Biloxi

MS

39532

Owned

Anderson Companies, Inc.

11400 Reichold Road

Gulfport

MS

39503

Owned

Anderson Companies, Inc.

368 Highland Colony Parkway

Ridgeland

MS

39236

Leased

Anderson Companies, Inc.

3500 N Causeway Blvd Ste 350

Metairie

LA

70001

Leased

Cherry Hill Construction, Inc.

630 Churchmans Road Suite 1&4

Newark

DE

19702

Leased

Cherry Hill Construction, Inc.

7053 Brookdale Drive

Elkridge

MD

21075

Owned

Cherry Hill Construction, Inc.

8211 Washington Boulevard

Jessup

MD

20794

Owned

Cherry Hill Construction, Inc.

8219 Washington Boulevard

Jessup

MD

20794

Owned

Cherry Hill Construction, Inc.

8221 Washington Boulevard

Jessup

MD

20794

Owned

Cherry Hill Construction, Inc.

8225 Washington Boulevard

Jessup

MD

20794

Owned

Cherry Hill Construction, Inc.

8227 Washington Boulevard

Jessup

MD

20794

Owned

Cherry Hill Construction, Inc.

4710 Auth Place Suite 620

Suitland

MD

20746

Leased

Cherry Hill Construction, Inc.

Suite 201 5360 Robin Hood Road

Norfolk

VA

23513

Leased

Cherry Hill Construction, Inc.

7830 Backlick Road, Suite 200

Springfield

VA

22150

Leased

Cherry Hill Construction, Inc.

5321 Brook Way Apt#1

Columbia

MD

21044

Leased

Desert Mechanical, Inc.

15870 Olden Street

Sylmar

CA

91342

Leased

Desert Mechanical, Inc.

2955 N. Green Valley Pkwy

Henderson

NV

89014

Leased

Desert Mechanical, Inc.

4475 West Quail Ave

Las Vegas

NV

89118

Sub - Leased

Federated Fire Protection Systems Corp.

255 West 36th St., Suite 1002

New York

NY

10018

Leased

Fisk Electric Company

751 13th St, Building 264, Treasure Island

San Francisco

CA

94130

Leased

Fisk Electric Company

15870 Olden Street

Sylmar

CA

91342

Leased

Fisk Electric Company

10125 NW 116 Way Ste 14

Medley

FL

33178

Leased

Fisk Electric Company

181 James Drive West

St Rose

LA

70087

Owned

Fisk Electric Company

6283 S. Valley View Blvd.

Las Vegas

NV

89118

Leased

Fisk Electric Company

2013 Centimeter Circle

Austin

TX

78758

Leased

Fisk Electric Company

1617 W Crosby Road Ste 120

Carrollton

TX

75006

Leased

Fisk Electric Company

10855 Westview Circle Drive

Houston

TX

77043

Owned

Fisk Electric Company

8964 Broadway Street

San Antonio

TX

78217

Owned

Five Star Electric Corp.

60 Broad St

New York

NY

10004

Leased

Five Star Electric Corp.

143-17 Archer Avenue aka 91-24 144 Place

Jamaica

NY

11435

Leased

Five Star Electric Corp.

37-50 Railroad Ave

Long Island City

NY

11101

Leased

Five Star Electric Corp.

45-18 Court Sq

Long Island City

NY

11101

Leased

Five Star Electric Corp.

2 Rector Street

New York

NY

10006

Leased

Five Star Electric Corp.

350 West 31st Street

New York

NY

10018

Leased

Five Star Electric Corp.

90 West Street

New York

NY

10006

Leased

Five Star Electric Corp.

101-32 101st Street

Ozone Park

NY

11416

Leased



 

--------------------------------------------------------------------------------

 

 

Five Star Electric Corp.

80-02 Kew Gardens Road

Queens

NY

11416

Leased

Five Star Electric Corp.

103-15 101st Street

Ozone Park

NY

11416

Leased

Five Star Electric Corp.

144-08 91st Avenue

Jamaica

NY

11435

Leased

Frontier-Kemper

1180 Diamond Avenue

Evansville

IN

47711

Leased

Frontier-Kemper

1501-A Allens Lane

Evansville

IN

47710

Leased

Frontier-Kemper

1617 Allen Road

Evansville

IN

47710

Owned

Frontier-Kemper

1695 Allen Road

Evansville

IN

47710

Owned

Frontier-Kemper

15900 Olden Street

Sylmar

CA

91342

Rent Expense
Leased

Frontier-Kemper

1000 Main Street

New Rochelle

NY

10801

Rent Expense
Leased

James A. Cummings, Inc.

5337 Milenia Lakes Blvd

Orlando

FL

32839

Leased

Johnson Western

930 Doolittle Drive

San Leandro

CA

94577

Leased

Johnson Western

940 Doolittle Drive

San Leandro

CA

94577

Leased

Johnson Western

2020 East Minor

Stockton

CA

95205

 

Johnson Western

833 South Director

Seattle

WA

98108

Leased

Lunda Construction

15601 Clayton Avenue

Rosemount

MN

55068

Owned

Lunda Construction

11516 96th Ave N

Maple Grove

MN

55369

Leased

Lunda Construction

Clayton Avenue

Rosemount

MN

55068

Owned

Lunda Construction

620 Gebhardt Street

Black River Falls

WI

54615

Owned

Lunda Construction

W2332 Crosstown Road

Hilbert

WI

54129

Owned

Lunda Construction

2000 Taylor Street

Little Chute

WI

54129

Owned

Lunda Construction

701 Moasis Drive

Little Chute

WI

54129

Owned

Lunda Construction

W228 N2724 Duplainville Rd

Waukesha,

WI

53186

Owned

Nagelbush Mechanical, Inc.

5101 NW 21St Ave Ste 210

Fort Laudedale

FL

33309

Leased

Nagelbush Mechanical, Inc.

2651 NW 55th Court

Fort Lauderdale

FL

33309

Leased

Rudolph and Sletten

16851 Hale Ave.

Irvine

CA

92606

Owned

Rudolph and Sletten

1600 Seaport Blvd., Ste. 350

Redwood City

CA

94063

Leased

Rudolph and Sletten

1504 Eureka Rd., Ste 200

Roseville

CA

95661

Leased

Rudolph and Sletten

10955 Vista Sorrento Pkwy  Pacific Plaza

San Diego

CA

92130

Leased

Rudolph and Sletten

3614 Zephyr Court

Stockton (Archives)

CA

95206

Owned

Rudolph and Sletten

600 B Street

San Diego

CA

92101

Leased

Superior Gunite

12129 Foothill Blvd

Lakeview Terrace

CA

91342

Leased

Superior Gunite

12306 Van Nuys Blvd

Lakeview Terrace

CA

91342

Leased

Superior Gunite

8 Hope Street

Jersey City

NJ

7307

Leased

Tutor Perini Building Corp.

5055 E. Washington St. # 210

Phoenix

Arizona

85034

Leased

Tutor Perini Building Corp.

One East Broward Blvd., Suite 1300

Fort Lauderdale

FL

33301

Leased

Tutor Perini Building Corp.

1645 Yellow Tulip Place

Henderson

Nevada

89012

Owned

Tutor Perini Building Corp.

2955 Green Valley Pkwy

Henderson

Nevada

89014

Owned



 

--------------------------------------------------------------------------------

 

 

Tutor Perini Building Corp.

Apex Parcel 103-10-010-007

Las Vegas

Nevada

89105

Owned

Tutor Perini Building Corp.

360 W. 31st Street Suite 1102

New York

NY

10001

Leased

Tutor Perini Building Corp.

360 W. 31st Street Suite 1104

New York

NY

10001

Leased

Tutor Perini Building Corp.

1600 Arch Street

Philadelphia

PA

19103

Leased

Tutor Perini Building Corp.

130 N. 18th Street

Philadelphia

PA

19103

Leased

Tutor Perini Building Corp.

360 W. 31st Street Suite 301

New York

NY

10001

Leased

Tutor Perini Building Corp.

350 W. 31st Street - 7th & 8th Floor

New York

NY

10001

Leased

Tutor Perini Building Corp.

360 W. 31st Street - Suite 1006 & 1008

New York

NY

10001

Leased

Tutor Perini Building Corp.

30 S 15th Street Suite 1100

Philadelphia

PA

19102

Leased

Tutor Perini Building Corp.

21 S 12th Street Suite 2105

Philadelphia

PA

19107

Leased

Tutor Perini Corporation

A-101 Greenwhich Shore Apts 124 Ritch Avenue

Greenwich

CT

06830

Leased

Tutor Perini Corporation

St. Hwy 73, Winslow Township

Camden

NJ

08009

Owned

Tutor Perini Corporation

521 City Island Avenue

City Island

NY

10464

Leased

Tutor Perini Corporation

29-76 Northern Boulevard

Long Island City

NY

11101

Leased

Tutor Perini Corporation

33-01 38th Avenue

Long Island City

NY

11101

Leased

Tutor Perini Corporation

1000 Main Street

New Rochelle

NY

10801

Owned

Tutor Perini Corporation

15H The Capital @ Chelea -  55 West 26th Street

New York

NY

10010

Leased

Tutor Perini Corporation

360 W 31st Street; Suite 405

New York

NY

10001

Leased

Tutor Perini Corporation

10 Little West Street Apt 18 E

New York

NY

10004

Leased

Tutor Perini Corporation

360 W 31st Street; Suite 1508

New York

NY

10001

Leased

Tutor Perini Corporation

1022 Lower South Street

Peekskill

NY

10566

Owned

Tutor Perini Corporation

62 Sand Lane

Staten Island

NY

10305

Leased

Tutor Perini Corporation

261 City Island Avenue

City Island

NY

10464

Leased

Tutor Perini Corporation

63 Prospect Place Apt 12 A

Hewlett

NY

11557

Leased

Tutor Perini Corporation

65 Prospect Ave Apt 30W

Hewlett

NY

11557

Leased

Tutor Perini Corporation

500W 30th Street Apt 23A  (Abington House)

New York

NY

10001

Leased

Tutor Perini Corporation

48 Centre Street

Woodmere

NY

11598

Leased

Tutor Perini Corporation

295 Chelsea Road

Staten Island

NY

10314

Leased

Tutor Perini Corporation

11171 Cherry Avenue

Fontana

CA

92335

Leased

Tutor Perini Corporation

515 John Muir Drive #A321

San Francisco

CA

94132

Leased

Tutor Perini Corporation

55 New Montgomery st, Suite 511

San Francisco

CA

94105

Leased

Tutor Perini Corporation

737 Post St, Apt 1016

San Francisco

CA

94109

Leased

Tutor Perini Corporation

15870 Olden Street

Sylmar

CA

91342

Owned

Tutor Perini Corporation

15900 Olden Street

Sylmar

CA

91342

Owned

Tutor Perini Corporation

15901 Olden Street

Sylmar

CA

91342

Leased

Tutor Perini Corporation

73 Mt. Wayte Avenue

Framingham

MA

01701

Owned

Tutor Perini Corporation

350 West 42nd Street, Unit 54B,

New York

NY

10036

Leased



 

--------------------------------------------------------------------------------

 

 

WDF Inc.

30 N. MacQuesten Pkwy

Mt. Vernon

NY

10550

Leased

WDF Inc.

718 S. Fulton Ave.

Mt. Vernon

NY

10550

Leased

WDF Inc.

150 Broadway Suite 1910

New York

NY

10550

Leased

WDF Inc.

1125 Close Avenue

Bronx

NY

10472

Leased

WDF Inc.

1425 Watson Avenue (Shared Space w/ WDF Federated Fire)

Bronx

NY

10472

Leased

WDF Inc.

1435 Watson Avenue

Bronx

NY

10472

Leased

WDF Inc.

500 West 30th Street

New York

NY

10001

Leased

WDF Inc. DBA WDF Federated Fire Protection

1425 Watson Avenue

Bronx

NY

10472

Leased

 

 



 

--------------------------------------------------------------------------------